Citation Nr: 0505583	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision of the 
New York, New York, Regional Office (RO).  The RO granted 
service connection for PTSD, and assigned an initial 30 
percent disability rating, effective from June 1999 (date of 
claim).  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Veterans Law Judge sitting at 
the RO in August 2002 (Travel Board hearing).  A transcript 
of this hearing is on file.  

The case was most recently before the Board in February 2003 
at which time it was returned to the RO for further 
development and adjudicative action.  

In May 2003, the RO assigned an increased rating, to a 70 
percent evaluation, for PTSD, effective from June 1999 (date 
of claim).  

In October 2004 the RO most recently affirmed the 
determination previously entered.  

The case has been returned to the Board for further appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2004).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The CAVC has also specifically mandated that a Board Remand 
confers on the veteran-as a matter of law-the right to 
compliance with Board Remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The CAVC has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  Given those pronouncements, and 
the continuing need for necessary development with regard to 
the claim for an initial evaluation in excess of 70 percent 
for PTSD, the Board finds that a second Board Remand for the 
previously requested development is required, even though it 
will, regrettably, further delay a decision in this matter.  
See 38 C.F.R. §§ 3.327, 19.9.  

The Board's February 2003 Remand specifically indicated that 
the veteran had made reference to private psychiatric 
treatment.  On VA psychiatric examination in September 2003, 
the veteran identified the name of his private psychiatric 
treatment provider as Dr. Z (initial).  While it is true that 
the veteran failed to respond to a June 2003 VCAA letter, 
which requested that he submit authorizations for the release 
of such records, the veteran appears to be confused as to the 
import of obtaining these records.  

The Board also notes that the Board's February 2003 Remand 
requested that a social and industrial survey be completed, 
and that the report of such social and industrial survey be 
performed prior to the psychiatric reexamination of the 
veteran, so that an informed opinion be could be obtained, 
"as to the impact of PTSD on the veteran's ability to work, 
and whether PTSD has rendered [the veteran] unemployable."  
See Board Remand, at page 5.  

However, the requested social and industrial survey was not 
performed.  Rather, a claims file review was conducted in 
June 2004--after the veteran had already been psychiatrically 
reexamined.  

The Board is unable to evaluate the severity of the veteran's 
PTSD from the conflicting evidence presently on file as more 
clinical information is needed as to the severity of PTSD 
symptomatology and unemployability, in terms of the criteria 
for rating PTSD at 38 C.F.R. §§ 4.15, 4.16 and 4.130, 
Diagnostic Code 9411 (2004).  No examiner to date has 
determined whether or not the veteran's PTSD includes any 
impairment of judgment, or impairment in abstract thinking, 
as needed under Diagnostic Code 9711, and the evidence of 
record includes no statement as to the impact of the 
veteran's PTSD on his ability to work, in terms pertinent to 
38 C.F.R. § 4.15 and 4.16.  

Accordingly, the RO should schedule the veteran for a VA 
social and industrial survey, with a later VA PTSD 
examination to determine the social and industrial severity 
of service-connected PTSD symptomatology, with reference to 
the specific criteria for PTSD listed at 38 C.F.R. Diagnostic 
Code 9411, as well as 38 C.F.R. § 4.15 and 4.16, as well as 
notice that 38 C.F.R. § 3.655 (2004) is for application in 
this case.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC should request and obtain 
an authorization for the release of 
private psychiatric treatment records 
from Dr. Z (initials), as identified at 
the time of his September 2003 
examination.  The veteran should be 
advised that his full cooperation in this 
regard in necessary, and copies of the 
requested records should be maintained in 
the VA claims file.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2) 
(2004).  

4.  The VBA AMC should undertake a social 
and industrial survey in order to 
ascertain the impact of the veteran's 
service-connected PTSD on his daily 
functioning.  The scope of this survey 
should also include any and all recent 
employment and attempts to obtain or 
pursue an occupation.  The social worker 
should set forth all findings, and the 
reasons and bases therefore, in legible 
and narrative form.  


5.  Upon completion of the above, the 
veteran should be scheduled for a VA 
psychiatric and PTSD examination, by an 
available or appropriate specialist, 
including on a fee basis if necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

It is requested that the appropriate VA 
examiner address the following medical 
issues:  

Is it at least as likely as not that the 
veteran's service-connected PTSD, if 
found on examination, includes impairment 
in judgment; impaired abstract thinking; 
disturbances of motivation; gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or, memory loss for names of 
close relatives, own occupation or own 
name?  

The psychiatric examiner should identify 
all of the veteran's associated PTSD 
symptomatology in order to determine the 
impairment caused by PTSD.  

If there are other psychiatric disorders 
found in addition to PTSD, including 
anxiety and depression, the examiner 
should specify which symptoms are 
associated with service-connected PTSD.  
If certain non-service-connected 
symptomatology cannot be dissociated from 
PTSD, it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is found or diagnosed, the examiner 
should offer an opinion as to whether any 
such disorder is causally or 
etiologically related to PTSD, and if not 
so related, whether the veteran's PTSD 
has any effect on the severity of any 
other psychiatric disorder.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

The examiner must express an opinion as 
to whether service-connected PTSD has 
rendered the veteran unemployable, with 
reference to factors listed at 38 C.F.R. 
§§ 4.15 and 4.16.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, with reference to the 
documented clinical history.  


6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 70 
percent for PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for an initial increased evaluation, 
and may result in a denial.  38 C.F.R. § 3.655 (2004).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


